        Case 2:20-cv-04968-MMB Document 169 Filed 07/20/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HAYRIYE BERIL GOK
                                                  CIVIL ACTION
        v.
                                                  NO. 20-4817
 ROMAN CATHOLIC CHURCH, et al.

 HAYRIYE BERIL GOK
                                                  CIVIL ACTION
        v.
                                                  NO. 20-4968
 POST & SCHELL, PC, et al.


                                           ORDER

       AND NOW, this 20th day of July, 2021, upon consideration of Defendants’ Motions to

Modify a Final Judgment (ECF 97 (No. 20-4817), ECF 158 & 159 (No. 20-4968)); Plaintiff’s

Motions to Modify a Final Judgment (ECF 99 & 100 (No. 20-4817), ECF 162 (No. 20-4968)); and

the responses and replies to those Motions (ECF 101–104 (No. 20-4817), ECF 163–165 (No. 20-

4986)), and for the reasons given in the accompanying opinion, the Court ORDERS:

   •   Plaintiffs’ Motions to modify are DENIED;

   •   Defendants’ Motions to Modify are GRANTED in part and DENIED in part;

   •   Plaintiff’s state law claims are DISMISSED with prejudice for failure to state a claim;

   •   Plaintiff is ORDERED to show cause within fourteen (14) days as to why the Court should

       not enjoin her from filing any additional litigation against Defendants (or any other person

       related to any Defendant) related to her employment at Mercy Catholic Hospital Center

       (“Mercy”) or Doe v. Mercy, No. 15-2085 (E.D. Pa.) (“the Mercy litigation”) without prior

       permission from this Court;
           Case 2:20-cv-04968-MMB Document 169 Filed 07/20/21 Page 2 of 2




     •    Plaintiff is ORDERED to show cause within fourteen (14) days as to why the Court should

          not enjoin her from filing any additional pro se litigation against Rule 233.1 Defendants

          (or any other person related to any Rule 233.1 Defendant) related to her employment at

          Mercy or the Mercy litigation without prior permission from this Court; and

     •    Any Defendant who has not filed a Rule 233.1 motion but wishes to do so is ORDERED

          to file a Rule 233.1 motion within fourteen (14) days as detailed in the accompanying

          opinion.

          In addition, for the reasons stated in the accompanying opinion, Plaintiff’s Applications

for Leave to Proceed In Forma Pauperis (ECF 95 (No. 20-4817); ECF 156 (No. 20-4968)) are

DENIED. And Plaintiff’s Motions to Prepare Transcripts (ECF 105 (No. 20-4817); ECF 167

(No. 20-4968)) are DENIED.

          The Clerk should close both of the above-captioned cases.

          It is so ORDERED.



                                                                      BY THE COURT:

                                                                      /s/ MICHAEL M. BAYLSON
                                                                      _______________________________
                                                                      MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 20\20-4817 Gok v Roman Cath Church\20cv4817 order re Motions to Modify.docx




                                                                2
